Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 7, 10, 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 1020150145332 (of record) and as evidenced by “Penn Medicine”.

KR teaches that an extract of Kaempferia parviflora is administered to a patient for dental care, see abstract. It is noted that the extract can be used at 100mg (see page 9, right column). Note that the claims read on anyone since anyone can benefit from having the quantity of their tear fluid improved. Tears are essential to the proper functioning of the eyes.

Applicant has now added in claim 10 and changed the preamble to state, “ A method of treating persons in need of an increased quantity of tear fluid”.

In “Penn medicine” it is made clear that anyone can benefit from having an increase in the amount of tears since tears as shown by “Penn Medicine” can improve one’s mood, improve one’s vision and protect the eyes.  

Further, it is noticed that all of the “persons” tested in the instant specification were “healthy” (see paragraph 32), thus once again the applicant’s disclosure is for anyone since anyone is in need of having their tear quantity increased. 

It is also noticed that the same extract can improve skin quality thus once again the extract can be used on anyone. 

Applicant alleges that Penn Medicine is being used in the rejection to incorporate its teaching into KR which is NOT true. Penn Medicine was cited as evidence (as noted in the previous Office action and rejection) to make it clear that anyone can benefit from having an increase in the amount of tears since tears as shown by “Penn Medicine” can improve one’s mood, improve one’s vision and protect the eyes. This is a fact which is inherent to anyone and their capacity for crying.

Next applicant alleges that KR does not teach that the extract contains all of the claimed compounds as claimed but the extract of KR does inherently contain all of these compounds and at the percentages claimed since the same plant was extarcted with the same well known solvents even as admitted by applicant themselves in their specification. 
 
Claims 6, 7, 10, 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 101406110B (of record) and as evidenced by “Penn Medicine”.

KR teaches that an extract of Kaempferia parviflora is administered to a patient for preventing skin aging and improving skin whitening, see abstract. It is noted that the extract can be used at 100mg (see page 6, right column). Note that the claims read on anyone since anyone can benefit from having the quantity of their tear fluid improved. Tears are essential to the proper functioning of the eyes.

Applicant has now added in claim 10 and changed the preamble to state, “ A method of treating persons in need of an increased quantity of tear fluid”.

In “Penn medicine” it is made clear that anyone can benefit from having an increase in the amount of tears since tears as shown by “Penn Medicine” can improve one’s mood, improve one’s vision and protect the eyes.  

Further, it is noticed that all of the “persons” tested in the instant specification were “healthy” (see paragraph 32), thus once again the applicant’s disclosure is for anyone since anyone is in need of having their tear quantity increased. 

It is also noticed that the same extract can improve skin quality thus once again the extract can be used on anyone. 

Applicant alleges that Penn Medicine is being used in the rejection to incorporate its teaching into KR which is NOT true. Penn Medicine was cited as evidence (as noted in the previous Office action and rejection) to make it clear that anyone can benefit from having an increase in the amount of tears since tears as shown by “Penn Medicine” can improve one’s mood, improve one’s vision and protect the eyes. This is a fact which is inherent to anyone and their capacity for crying.

Next applicant alleges that KR does not teach that the extract contains all of the claimed compounds as claimed but the extract of KR does inherently contain all of these compounds and at the percentages claimed since the same plant was extarcted with the same well known solvents even as admitted by applicant themselves in their specification. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020150145332 (of record) in view of “Penn Medicine”.

KR teaches that an extract of Kaempferia parviflora is administered to a patient for dental care, see abstract. It is noted that the extract can be used at 100mg (see page 9, right column). Note that the claims read on anyone since anyone can benefit from having the quantity of their tear fluid improved. Tears are essential to the proper functioning of the eyes.

In the event it is seen that anyone is not in need of improving the quantity of their tear fluid (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to administer the extract of Kaempferia parviflora to a subject since we all need our eyes well lubricated so they can be cleaned of foreign matter and other irritating materials to the eye.

Applicant has now added in claim 10 and changed the preamble to state, “ A method of treating persons in need of an increased quantity of tear fluid”.

In “Penn medicine” it is made clear that anyone can benefit from having an increase in the amount of tears since tears as shown by “Penn Medicine” can improve one’s mood, improve one’s vision and protect the eyes.  

Further, it is noticed that all of the “persons” tested in the instant specification were “healthy” (see paragraph 32), thus once again the applicant’s disclosure is for anyone since anyone is in need of having their tear quantity increased. 

It is also noticed that the same extract can improve skin quality thus once again the extract can be used on anyone. 

Applicant alleges that Penn Medicine is being used in the rejection to incorporate its teaching into KR which is NOT true. Penn Medicine was cited as evidence (as noted in the previous Office action and rejection) to make it clear that anyone can benefit from having an increase in the amount of tears since tears as shown by “Penn Medicine” can improve one’s mood, improve one’s vision and protect the eyes. This is a fact which is inherent to anyone and their capacity for crying.

Next applicant alleges that KR does not teach that the extract contains all of the claimed compounds as claimed but the extract of KR does inherently contain all of these compounds and at the percentages claimed since the same plant was extarcted with the same well known solvents even as admitted by applicant themselves in their specification. 

Claims 6, 7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101406110B (of record) in view of “Penn Medicine”.

KR teaches that an extract of Kaempferia parviflora is administered to a patient for preventing skin aging and improving skin whitening, see abstract. It is noted that the extract can be used at 100mg (see page 6, right column). Note that the claims read on anyone since anyone can benefit from having the quantity of their tear fluid improved. Tears are essential to the proper functioning of the eyes.

In the event it is seen that anyone is not in need of improving the quantity of their tear fluid (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to administer the extract of Kaempferia parviflora to a subject since we all need our eyes well lubricated so they can be cleaned of foreign matter and other irritating materials to the eye.

Applicant has now added in claim 10 and changed the preamble to state, “ A method of treating persons in need of an increased quantity of tear fluid”.

In “Penn medicine” it is made clear that anyone can benefit from having an increase in the amount of tears since tears as shown by “Penn Medicine” can improve one’s mood, improve one’s vision and protect the eyes.  

Further, it is noticed that all of the “persons” tested in the instant specification were “healthy” (see paragraph 32), thus once again the applicant’s disclosure is for anyone since anyone is in need of having their tear quantity increased. 


It is also noticed that the same extract can improve skin quality thus once again the extract can be used on anyone. 

Applicant alleges that Penn Medicine is being used in the rejection to incorporate its teaching into KR which is NOT true. Penn Medicine was cited as evidence (as noted in the previous Office action and rejection) to make it clear that anyone can benefit from having an increase in the amount of tears since tears as shown by “Penn Medicine” can improve one’s mood, improve one’s vision and protect the eyes. This is a fact which is inherent to anyone and their capacity for crying.

Next applicant alleges that KR does not teach that the extract contains all of the claimed compounds as claimed but the extract of KR does inherently contain all of these compounds and at the percentages claimed since the same plant was extarcted with the same well known solvents even as admitted by applicant themselves in their specification. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655